DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 20-21 are pending as amended on 12/6/2021. Claims 8, 18 and 20 stand withdrawn from consideration.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 12/6/2021. In particular, claim 9 has been amended to require phase transfer catalyst, and new claim 21 has been added. The scope of claim 21 is different from the scope of any claim at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-7, 9-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzner et al (US 4870155) in view of Chaulagain et al (WO 2015160935).
As to claims 1, 3, 4, 6, 7 and 16, Matzner discloses a process for preparing a copolymer by:
providing a diimide (bisphthalimide) compound having a structure according to (col 6):

    PNG
    media_image1.png
    130
    467
    media_image1.png
    Greyscale

(where X is a nitro group or halogen atom and T can be hydrogen; col 7, lines 12-14), which is prepared by reaction of an anhydride with a diamine (col 7) (such as m-phenylenediamine, col 7, line 66):

    PNG
    media_image2.png
    169
    395
    media_image2.png
    Greyscale

Therefore, Matzner discloses contacting a reactive substituted phthalic anhydride as shown in instant claim 1 wherein instant X is nitro (as exemplified in Matzner’s formula 11) or a halogen (as in the definition in col 7, lines 12-13) with an organic diamine according to the presently recited formula (e.g., meta-phenylenediamine, which has a structure as recited in claims 3 and 16) under conditions effective to provide a reaction mixture comprising a substituted bisphthalimide of the presently recited formula (i.e., Matzner’s formula (6)). 
Matzner subsequently discloses reaction of the bisphthalimide with a diphenol (col 7, lines 14-15; with 2,2-bis(4-hydroxyphenyl)propane (“BPA”) named as a preferred diphenol reactant, col 9, lines 1-5) in an aprotic solvent in the presence of a base (col 18, lines 1-6; col 22, lines 59-66). Sulfolane is named as a preferred solvent (col 23, 
Matzner’s process differs from the presently recited process in that Matzner does not explicitly disclose adding each of the reactants to the same reaction vessel in which the diimide had been prepared (that is, Matzner does not teach combining diimide with the other reactants disclosed in col 26, lines 14-19 by adding the other disclosed reactants to the product mixture obtained from the reaction of the anhydride and diamine described by Matzner in col 7).
Chaulagain discloses a method for manufacture of bisphthalimide by contacting substituted phthalic anhydride and organic diamine in the presence of diphenyl sulfone or sulfolane as solvents. The anhydride and diamine reactants and bisphthalimide intermediate product described by Chaulagain in [0006] are the same as those in the process disclosed by Matzner. Additionally, the sulfolane or diphenyl sulfone solvents disclosed by Chaulagain for synthesis of bisphthalimide are the same as solvents named by Matzner for the polymerization reaction utilizing the bisphthalimide as a monomer. Chaulagain teaches a process for making bisphthalimide without using any imidization catalyst, such that the prepared bisphthalimide in polar aprotic solvent can be used directly in a displacement polymerization reaction without separation from the solvents [0014] and without purification [0035]. See also [0024]. Since the 
Given that purification and isolation of substituted bisphthalimide is cumbersome and not desirable in a commercial setting (Chaulagain [0004]), the person having ordinary skill in the art would have been motivated to carry out a process which involves preparation of a bisphthalimide intermediate without isolation or purification of the bisphthalimide intermediate, and which minimizes usage of multiple reaction vessels. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a process of reacting diamine and anhydride to produce a diimide (bisphthalimide) intermediate, followed by reaction of the bisphthalimide intermediate with bisphenol and alkali metal carbonates in sulfolane, as disclosed by Matzner, by reacting Matzner’s diamine and anhydride in sulfolane without purifying or isolating the bisphthalimide intermediate, according to the process disclosed in Chaulagain (in order to improve the efficiency of the process). Furthermore, given that Matzner and Chaulagain suggest a process wherein the bisphthalimide intermediate (which does not require isolation) is produced in the same solvent (e.g., sulfolane) suited for subsequent polymerization reaction with bisphenol, it would have been obvious to the person having ordinary skill in the art to have added Matzner’s reactants for the polymerization reaction (including bisphenol and alkali metal carbonate) directly to the reaction vessel which was utilized to prepare (and which contains) the bisphthalimide intermediate (in order to avoid unnecessary use of, and cleaning of, multiple reaction vessels). 
As to claim 2 (and claim 16), modified Matzner suggests a process according to claim 1, as set forth above. As set forth above, Matzner exemplifies a diimide (27) (col 25): 

    PNG
    media_image3.png
    132
    416
    media_image3.png
    Greyscale

which has a structure as presently recited wherein instant “X” is fluoro. However, as discussed above, Matzner discloses a general formula wherein “X” is a nitro group or a halogen atom (col 7, lines 10-12). It would have been obvious to the person having ordinary skill in the art, therefore, to have made a polyetherimide from a diimide of formula (27) according to the process suggested by modified Matzner, by substituting the fluoro “X” groups for any other halo group, including chloro groups. Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). 
As to claim 5, modified Matzner suggests a process according to claim 1, as set forth above, wherein the bisphthalimide intermediate (diimide) is prepared without purification according to the process set forth in Chaulagain. Chaulagain discloses that the reaction of anhydride and diamine is at a temperature of 130-250 C [0011] (i.e., within the presently recited range of at least 130 C), for a time of 0.5-30 hours [0027].
As to claim 9, modified Matzner suggests a process according to claim 1, as set forth above. Chaulagain discloses that the polymerization of bisphthalimide and alkali 
As to claim 10, modified Matzner suggests a process according to claim 1, as set forth above. Matzner teaches that the reaction temperature is in the range of 40-400 C (col 24, lines 10-14), which overlaps the presently claimed range of at least 130 C. Matzner exemplifies a process wherein the polymerization is at temperatures higher than 130 C (150-160 C) for 5 hours (which falls within the presently claimed range of 0.5-100 hours). See col 26, lines 25-31. 
As to claim 11, modified Matzner suggests a process according to claim 1, as set forth above. Matzner fails to explicitly teach that upon combining bisphthalimide, dihydroxy aromatic compound, and alkali metal carbonate, the dialkali metal salt of the dihydroxy aromatic compound forms in situ. However, modified Matzner suggests a process which is substantially the same as the process described and claimed in the instant specification, and, according to the instant specification, such a process results in the formation of the dialkali metal salt of dihydroxy aromatic compound in situ. There is reasonable basis to conclude, therefore, that upon combining bisphthalimide, dihydroxy aromatic compound, and alkali metal carbonate in the process as suggested in situ.
As to claims 12-14, Matzner discloses isolating the polyetherimide by coagulation, washing, and drying in a vacuum oven at 80 C (i.e., under heat and vacuum) (col 26, lines 30-40). 
As to claims 15 and 17, modified Matzner suggests a process according to claim 1, as set forth above, wherein the bisphthalimide intermediate is prepared according to the method disclosed in Chaulagain. The limitations of claim 15 are found in [0031] of Chaulagain. Chaulagain further teaches conditions which prevent undesirable by-products [0031], and exemplifies processes with less than 2 mol% of residual monomer impurities [0060] or less than 1 mol% impurities [0065].
As to claim 21, Matzner discloses a process for preparing a copolymer by:
providing a diimide (bisphthalimide) compound having a structure according to (col 6):

    PNG
    media_image1.png
    130
    467
    media_image1.png
    Greyscale

(where X is a nitro group or halogen atom and T can be hydrogen; col 7, lines 12-14), which is prepared by reaction of an anhydride with a diamine (col 7) (such as m-phenylenediamine, col 7, line 66):

    PNG
    media_image2.png
    169
    395
    media_image2.png
    Greyscale

Matzner exemplifies a diimide (27) (col 25): 

    PNG
    media_image3.png
    132
    416
    media_image3.png
    Greyscale

which has a structure according to the presently recited bisphthalimide, except that the substituent “X” in Matzner’s diimide above is fluoro, rather than the presently recited chloro. However, as discussed above, Matzner discloses a general formula wherein “X” is a nitro group or a halogen atom (col 7, lines 10-12). It would have been obvious to the person having ordinary skill in the art, therefore, to have made a polyetherimide from a diimide of formula (27) according to the process suggested by modified Matzner, by substituting the fluoro “X” groups for any other halo group, including chloro groups. Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Therefore, Matzner suggests contacting a reactive substituted phthalic anhydride wherein X is a halogen (as in the definition in col 7, lines 12-13), including chloro (i.e., “chlorophthalic anhydride), with meta-phenylenediamine to provide a reaction mixture comprising a 
Matzner subsequently discloses reaction of the X-substituted bisphthalimide with a diphenol (col 7, lines 14-15; with 2,2-bis(4-hydroxyphenyl)propane (“BPA”) named as a preferred diphenol reactant, col 9, lines 1-5) in an aprotic solvent in the presence of a base (col 18, lines 1-6; col 22, lines 59-66). Sulfolane is named as a preferred solvent (col 23, lines 41-42). In examples (col 26, lines 10-21), Matzner discloses charging an apparatus with Bisphenol-A (i.e., a dihydroxy compound according to instant HO-Z-OH, wherein Z is 4,4’-diphenylene isopropylidene), the diimide 27 (i.e., a halo-substituted bisphthalimide), sodium carbonate and potassium carbonate (i.e., alkali metal carbonates). 
Matzner’s process differs from the presently recited process in that Matzner does not explicitly disclose adding each of the reactants to the same reaction vessel in which the diimide had been prepared (that is, Matzner does not teach combining diimide with the other reactants disclosed in col 26, lines 14-19 by adding the other disclosed reactants to the mixture obtained from the reaction of the anhydride and diamine described by Matzner in col 7).
Chaulagain discloses a method for manufacture of bisphthalimide by contacting substituted phthalic anhydride and organic diamine in the presence of diphenyl sulfone or sulfolane as solvents. The anhydride and diamine reactants and bisphthalimide intermediate product described by Chaulagain in [0006] are the same as those in the process disclosed by Matzner. Additionally, the sulfolane or diphenyl sulfone solvents disclosed by Chaulagain for synthesis of bisphthalimide are the same as solvents 
Given that purification and isolation of substituted bisphthalimide is cumbersome and not desirable in a commercial setting (Chaulagain [0004]), the person having ordinary skill in the art would have been motivated to carry out a process which involves preparation of a bisphthalimide intermediate without isolation or purification of the bisphthalimide intermediate, and which minimizes usage of multiple reaction vessels. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out a process of reacting diamine and anhydride to produce a diimide (bisphthalimide) intermediate, followed by reaction of the bisphthalimide intermediate with bisphenol and alkali metal carbonates in sulfolane, as disclosed by Matzner, by reacting Matzner’s diamine and anhydride in sulfolane without purifying or isolating the bisphthalimide intermediate, according to the process disclosed in Chaulagain (in order to improve the efficiency of the process). Furthermore, given that Matzner and Chaulagain suggest a process wherein the bisphthalimide intermediate (which does not require isolation) is produced in the same solvent (e.g., sulfolane) suited for subsequent polymerization reaction with bisphenol, it would have been obvious to the person having 
As to the presently recited solvent and conditions for the reaction of chlorophthalic anhydride and diamine, and reaction mixture solids content: 
Modified Matzner suggests a process, as set forth above, wherein a bisphthalimide intermediate (diimide) is prepared without purification according to the process set forth in Chaulagain. Chaulagain discloses that the total solids content of the reaction mixture is 1-25 wt% [0028-29], and that the reaction of anhydride and diamine is at a temperature of 130-250 C [0011], for a time of 0.5-30 hours [0027]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide according to modified Matzner, as set forth above, utilizing any appropriate temperature and duration for the reaction of anhydride and diamine within the ranges disclosed by Chaulagain, including a temperature and duration within the presently claimed ranges, and to have adjusted the amount of solvent to provide a solids content within Chaulagain’s range of 1-25 wt%.
As to the phase transfer catalyst: 
Chaulagain discloses that the polymerization of bisphthalimide and alkali metal salt of dihydroxy aromatic compound can be conducted without polymerization catalyst, or, in the presence of a polymerization catalyst, such as hexaalkylguanidinium salt 
As to the presently recited temperature and duration for the polymerization to provide polyetherimide: 
Matzner teaches that the reaction temperature to produce polyetherimide is in the range of 40-400 C (col 24, lines 10-14), which encompasses the presently claimed range of 170-200 C. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. However, Matzner is silent with regard to a suitable range for a polymerization duration. 
Chaulagain discloses that the polyetherimide polymerization is conducted at temperatures from 160-250 C for a duration of 0.5-30 hours, and that the yellowness of the polyetherimide can depend on polymerization time [0040-41]. Given that the polymerization reaction disclosed by Chaulagain is substantially similar to the reaction of Matzner, the person having ordinary skill in the art would have had a reasonable expectation of success in applying the temperature and duration guidance provided by Chaulagain to the polymerization of Matzner. The person having ordinary skill in the art would have been motivated, therefore, to have selected any appropriate polymerization time and temperature within the ranges disclosed by Chaulagain in order to achieve the 
It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Matzner’s polymerization reaction at any temperature within Matzner’s range of 40-400 C (particularly, a temperature within Chaulagain’s narrower range of 160-250 C), including a temperature within the presently recited range of 170-200 C, and to have carried out Matzner’s polymerization for any duration of time within Chaulagain’s range of 0.5 to 30 hours, including a duration within the presently claimed range of 20-75 hours, in order to achieve the desired degree of polymerization balanced with the desired minimization of yellowness.   


Claims 1-7, 9-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaulagain et al (WO 2015160935) in view of Wirth et al (US 3838097).
As to claims 1-4, 6, 7, 11, 16 and 21, Chaulagain discloses a method of making a bisphthalimide composition [0006] and polyetherimide [0015, 0020] by contacting a phthalic anhydride (according to the presently recited structure, where X is nitro or halogen) with an organic diamine according to the presently recited structure in diphenyl sulfone or sulfolane (polar aprotic solvents as presently recited) under conditions to form a bisphthalimide as presently recited [0020].  
Chaulagain exemplifies [0074] chloro-substituted bisphthalimide (which would have a structure as shown in claim 21) formed by reaction of 4-chlorophthalic anhydride (i.e., according to the presently formula wherein X is chloro, as recited in claims 2, 16 and 21, and is in the 4-position) with meta-phenylenediamine (according to the presently recited formula wherein R has a structure according to the first moiety in claim 3, and further as recited in claims 16 and 21) and sulfolane as solvent (as recited in claim 21). 
Chaulagain discloses that the bisphthalimide composition can be used for the subsequent polymerization step directly without purification [0035, 0061-62]. Chaulagain teaches that the bisphthalimide and polyetherimide can be manufactured in the same vessel [0044]. 
Specifically, Chaulagain discloses a subsequent displacement reaction with an alkali metal salt of a dihydroxy aromatic compound [0036-37], such as bisphenol A [0037], which has a structure according to instant HO-Z-OH, wherein Z is as recited in claims 6, 16 and 21. 
Chaulagain discloses preforming the alkali metal salt of the dihydroxy compound prior to adding the salt to, and reacting with, the bisphthalimide compound. Chaulagain fails to teach adding an aromatic dihydroxy compound and alkali metal carbonate base (separately) to the bisphthalimide. 
Like Chaulagain, Wirth discloses preparation of polyetherimide by reaction of (nitro) substituted bisphthalimide with an alkali metal salt of an organic compound (col 2, lines 55-71) (such as bisphenol-A, col 4, lines 23-24). Wirth teaches (col 5, lines 26-33) that it is sometimes advantageous to preform the salts by reacting an alkali metal in situ by adding the dihydroxy compound and an alkali metal carbonate directly to a solution of the bisphthalimide (col 5, lines 34-41). 
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Wirth’s disclosure establishes that, in a synthesis of polyetherimide, it was known in the art to react a bisphthalimide with an alkali metal salt of a dihydroxy compound utilizing either a preformed salt, or a salt formed in situ by adding dihydroxy compound and alkali metal carbonate directly to a solution of bisphthalimide. In light of Wirth’s disclosure, one could have substituted a step of pre-forming a salt with a step of in situ salt formation, and the result of the substitution would have been predictable (i.e., displacement reaction of the formed salt with bisphthalimide to produce polyetherimide). Additionally, one having ordinary skill in the art would have been motivated to replace a step of preforming a reactant (salt) with a step of in situ reactant (salt) formation, in order to improve process efficiency. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide, as disclosed by Chaulagain, by forming the alkali metal salt of the dihydroxy compound in situ by adding dihydroxy compound and alkali metal carbonate (as disclosed in Wirth) to Chaulagain’s bisphthalimide.
As to claims 5 and 21, Chaulagain discloses that the reaction of anhydride and diamine is at a temperature of 160-250 C [0026] (i.e., within the presently recited range of at least 130 C in claim 5), for a time of 3-7 hours [0027]. With regard to the reaction prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. Chaulagain further discloses a solids content of 1-25 wt% [0028], which is the same as the range of solids content recited in claim 21.
As to claims 9 and 21, Chaulagain discloses that the polymerization of bisphthalimide and alkali metal salt of dihydroxy aromatic compound can be conducted in the presence of a polymerization catalyst, such as hexaalkylguanidinium salt [0038]. 
As to claims 10 and 21, Chaulagain discloses polymerization from 160-250 C for 0.5-30 hours [0040-41], ranges which are encompassed by the ranges in claim 10. As to claim 21, Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the polymerization of modified Chaulagain utilizing any appropriate time and temperature within the ranges disclosed by Chaulagain, including a time and temperature within the presently claimed ranges.
As to claims 12-14, Chaulagain exemplifies [0062] isolating polyetherimide, washing (with acetone), and drying under vacuum.
As to claims 15 and 17, Chaulagain discloses analyzing and determining the molar ratio of anhydride and diamine, as presently recited, in [0031]. Chaulagain further teaches conditions which prevent undesirable by-products [0031], and exemplifies 

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered.

With regard to the indefiniteness rejection:
Applicant’s argument that the scope of claim 10 has been clarified by amendment is persuasive, and the rejection has been withdrawn.

With regard to the rejection over Matzner and Chaulagain:
Applicant provides a discussion on pp 11-12 outlining the differences between the claimed invention and each of the cited references Matzner and Chaulagain individually. 
Applicant argues (p 13) that a “one-pot” method was not previously known in the art, and it would not have been obvious to have combined the entire polyetherimide synthesis in a single reaction vessel, with no purification or isolation of either monomer component. 
In particular, Applicant states there is no evidence to suggest that the formation of the alkali metal salt of the aromatic dihydroxy compound would have proceeded without issue in the presence of the bisphthalimide mixture, because Matzner uses a purified bisphthalimide which would not contain residual starting materials (e.g., monomers, catalyst, etc…). The examiner first notes that Matzner nowhere teaches any 
Regardless, Chaulagain specifically teaches that an advantageous feature of the disclosed synthesis of the substituted bisphthalimide is that no catalyst is required, such that the bisphthalimide can be used directly in the subsequent polymerization without purification [0014, 0035]. Chaulagain further teaches that 99% conversion is achieved in less than 6 hours [0027]. Stated another way, the bisphthalimide reaction product disclosed by Chaulagain, without any step of purification, has no catalyst (as none is used), has substantially no anhydride and diamine starting monomers (as at least 99% conversion has been achieved), is already in a solvent Matzner teaches as being suitable for the polymerization, and is explicitly taught by Chaulagain to be suitable for polymerization without purification. Therefore, because there is no teaching in Matzner to suggest that the formation of alkali metal salt of the aromatic dihydroxy compound is sensitive to the purity of the bisphthalimide, and because one would have reasonably expected the bisphthalimide produced via Chaulagain’s method to be substantially free of impurities which could hinder subsequent reactions, Applicant’s argument that the combination of references provide no suggestion to carry out the polyetherimide synthesis in a one-pot reaction is unpersuasive.
Applicant provides a discussion (p 14) with regard to the complexities and complications generally associated with one-pot multi-step syntheses, and argues (p 15) that a one-pot synthesis is not possible with all systems. However, the rejection nowhere asserted that a one-pot synthesis is possible for, or obvious for, all systems. specific synthesis to utilize one-pot. Therefore, because it fails to consider the specific analysis of the cited references in the rejection of record (which are substantially summarized in the preceding paragraph), Applicant’s argument that the claims are non-obvious due the many contributing factors in designing a one-pot synthesis is not persuasive.
Applicant argues (p 16) that Matzner predates Chaulagain by 15 years, and therefore if the proposed modification were obvious, a one pot process would have been pursued. However, as noted in MPEP 2145 VIII, the length of time between the issuance of prior art patents relied upon is not persuasive of nonobviousness. 

With regard to the rejection over Chaulagain and Wirth:
Applicant argues (p 18) that Wirth exemplifies a process of mixing reactants including sodium hydroxide and bisphenol A for 6 hours, prior to adding bisphthalimide, and that this process differs from the presently claimed method. However, the rejection relies on Wirth’s disclosure in col 5, lines 27-41 (rather than examples) to show that a process of pre-forming a salt by reaction of bisphenol A and sodium hydroxide (as taught by Chaulagain, and as exemplified by Wirth) can be replaced by
The fact that Wirth does not exemplify a process of forming salt in situ does not establish that such a process is not disclosed in Wirth as a suitable alternative to preforming the salt. Therefore, because Applicant’s argument does not appear to consider that Wirth explicitly teaches an alternative in situ formation of alkali metal salt in the presence of bisphthalimide, Applicant’s argument (particularly, that the ability to form alkali metal salt in the presence of bisphthalimide would have been unexpected) is not found persuasive. 
Applicant argues (p 19) that Wirth predates Chaulagain by 40 years, and therefore if the proposed modification were obvious, a one pot process would have been pursued. However, as noted in MPEP 2145 VIII, the length of time between the issuance of prior art patents relied upon is not persuasive of nonobviousness. 

Conclusion
Applicant's amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766